DETAILED ACTION
1.	This action is made Non-final in response to applicants’ Request for Continued Examination filed 4/26/21.  Claim 5 is cancelled; claim 1 is amended; claims 6-10 are withdrawn. Claims 1-4 and 11-14 are examined below.  

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:

(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

3.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Wengert (US Pat. No. 6,749,528) in view of Brooks (US Pat. No. 3,684,293) and further in view of Fernandez et al. (US Pat. No. 7,475,879) and even further in view of Eddins (US Pub. No. 2006/0230664) 
As per claim 1, Wengert teaches a method of playing golf for one or more players (“players” - column 8, lines 43-53) comprising the following steps: Providing a golf course (column 8, lines 43-53 - “played on any golf course”) that includes one or more holes (“golf hole”) Id, having a tee area (“tee” – column 3, lines 1-7), and a putting green 30 (“golf green”), and the putting green 30 having a cup (“golf cup”); Using a shooting device 1 (“ball launcher”) to shoot a ball 9 (“golf ball”) from the tee area toward the putting green 30 (column 3, lines 5-7); Using one or more golf clubs 37 (“putter”) to stroke the ball  9 into the cup (column 8, lines 43-53); and Keeping a player's score for each of the one or more players by at least counting the number of shots and strokes it takes for each of the one or more player's to place the ball 9 in 
Wengert teaches, in an alternative embodiment, the use of targets 29, 36 positioned on the green, wherein the player shoots ball 9 form the tee towards the targets 29, 36 (column 8, lines 21-42). Admittedly, Wengert does not expressly teach a target area as claimed. However, Brooks, directed to the analogous art of modified golf games, teaches the following features to be known in the art: a target area 12 (“back wall”) that includes one or more components 12’, 12” at least one of which is configured to cause objects to ricochet when the objects strike the component (“high response area 12’” – column 2, lines 9-19; also, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim. See MPEP 2114.), the target area 12 positioned near putting green 16 (i.e. the target area 12 is positioned immediately adjacent putting green 16 such that the golf ball bounces on the green from the target area toward putting hole 17), and the putting green having a cup 17 (Fig.’s 1-2; column 1, lines 55-60). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to incorporate the target area of Brooks into the golf game of Wengert as each reference is directed to the analogous art of modified golf games. The motivation to combine is twofold – block errant shots that are known to be safety hazards and slow up play from lost balls, and to reward good shots by providing a rebounding surface with rebound properties that ricochet the ball “near the golf cup” (See column 2, lines 60-62). The combination 
Wengert teaches wherein shooting device 1 is an air cannon and shoots the ball 9 (column 7, lines 8-30 – “compressed air” within canister 22; column 8, lines 21-42), but does not teach wherein the tee area includes a shooting shack and the shooting device is mounted to a shooting counter as claimed.  However, Fernandez et al., directed to shooting amusement games, teaches the following features to be known in the art: providing a shooting stand 22 that has a shooting counter (Fig. 2), a shooting device 21 moveably mounted (via mount 20) on the shooting counter (column 3, lines 10-35) and configured to limit the directions in which the shooting device may shoot so that shooting device may only shoot in the direction of a target area 17 (“limited in aim by either mechanical or electronic means” – column 3, lines 30-35; “The paintgun 21 is moved within a predetermined range of motion to aim the paintgun 21 at a target object 17” – column 4, lines 42-44; See also claim 3: “wherein the paintgun mount comprises means for limiting a rotation of a paintgun mounted thereon to a predetermined angular range”). Hence, at the time of applicant’s effective filing, one ordinary skilled in the art would have found it obvious to incorporate the shooting device mount and rotational limiting means of Fernandez et al. into the shooting game of Wengert. The motivation to combine is to “ensure safety” of the patrons in the vicinity outside the target area (column 3, line 30 of Fernandez et al.). The proposed combination is considered to have a reasonable expectation of success since Wengert instructs to shoot the shooting device 1 toward the green (column 3, lines 5-7).
. 

4.	Claims 2-4 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wengert (US Pat. No. 6,749,528) in view of Brooks (US Pat. No. 3,684,293) and further in view of Fernandez et al. (US Pat. No. 7,475,879) and Eddins (US Pub. No. 2006/0230664) and even further in view of Kwik (US Pat. No. 4,564,198). 
As per claims 2-3, Brooks teaches wherein the target area 12 includes a wall 12 (“back wall”) with a target 12’ (Fig. 3). The motivation to combine is the same as stated above. Brooks does not expressly teach a bullseye on the target as claimed. However, Kwik, directed to the analogous art of modified golf games, teaches the following features to be known in the art: a target  44  that has a bullseye (“concentric circular markings” – column 3, lines 42-43; “bullseye” – column 4, lines 45-52; Fig. 2), wherein the player's score is reduced by a number when one of the one or more players hits the target (“A centre bullseye may be awarded four points (that is minus 4 strokes)” - column 4, lines 45-52; Fig. 2) .  Hence, at the time of invention, one having 
As per claim 4, Wengert teaches wherein when one or more players hit the vertically positioned apertures in targets 29, 36 using the ball launcher 1 (i.e. not using golf clubs to stroke into the cup), this is akin to “sinking a putt in a conventional golf game” (column 8, lines 21-40). As is known in conventional golf game, the player then moves on to the next hole after “sinking a putt”.  One ordinary skill in the art would have found it obvious to apply the same rule to bullseye hits, as it serves as reward for good launches, and keeps the players score low by not requiring additional strokes. Kwik teaches this rewarding -“A centre bullseye may be awarded four points (that is minus 4 strokes)” - column 4, lines 45-52. To summarize, the combination of references, in view of what would have been obvious to one ordinary skilled in the art, is considered to teach the following: when a player hits the bullseye target (taught by Kwik) the player is allowed to move on to the next hole without using one or more golf clubs to stroke the ball into the cup (taught by Wengert in alternative embodiments of Fig.’s 8-9). The motivation to combine is the same as stated above.  
As per claim 11, Brooks teaches wherein the target 12’ has an outer area that has a ricochet effect on the ball (column 2, lines 12-25, lines 40-67; also, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim. See MPEP 2114.).  The motivation to combine is the same as stated above. 
3US Application No.: 16/919,176Response to Office Action of August 11, 2020.As per claim 12, reference Kwik teaches wherein the target's bullseye (“concentric circular markings” – column 3, lines 42-43; “bullseye” – column 4, lines 45-52; Fig. 2) has a ricochet effect on the ball (See column 3, lines 38-42; also, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim. See MPEP 2114).  The motivation to combine is the same as stated above. 
As per claims 13-14, Brooks teaches wherein the wall 12 has a ricochet effect on the ball, wherein the wall 12 and the target 12’ each have a different ricochet effect on the ball (i.e. back wall 12 includes “low response area 12” and target 12’ is a “high response area” – column 2).   The motivation to combine is the same as stated above. 

5.	Claims 1-4 and 11-14 is rejected under 35 U.S.C. 103 as being unpatentable over Wengert (US Pat. No. 6,749,528) in view of Kwik (US Pat. No. 4,564,198) and further in view of Fernandez et al. (US Pat. No. 7,475,879) and even further in view of Eddins (US Pub. No. 2006/0230664). 
As per claims 1-3, Wengert teaches a method of playing golf for one or more players (“players” - column 8, lines 43-53) comprising the following steps: Providing a golf course Id, having a tee area (“tee” – column 3, lines 1-7), and a putting green 30 (“golf green”), and the putting green 30 having a cup (“golf cup”); Using a shooting device 1 (“ball launcher”) to shoot a ball 9 (“golf ball”) from the tee area toward the putting green 30 (column 3, lines 5-7); Using one or more golf clubs 37 (“putter”) to stroke the ball  9 into the cup (column 8, lines 43-53); and Keeping a player's score for each of the one or more players by at least counting the number of shots and strokes it takes for each of the one or more player's to place the ball 9 in the cup (“golf cup”) (column 4, lines 18-20 – “scoring would preferably be kept in the same manner as is kept in conventional golf”).  
Wengert teaches, in an alternative embodiment, the use of targets 29, 36 positioned on the green, wherein the player shoots ball 9 form the tee towards the targets 29, 36 (column 8, lines 21-42). Admittedly, Wengert does not expressly teach a target area as claimed. However, Kwik, directed to the analogous art of modified golf games, teaches the following features to be known in the art: a target area that includes one or more components 44, 48 configured to cause objects to ricochet when the objects strike the component (i.e. “rebounding the ball from the screen” – column 1, lines 62-64; also, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim. See MPEP 2114). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to incorporate the target area of Kwik into the golf game of Wengert, for the expected purpose of providing an See column 3, lines 38-42). Kwik further recognizes wherein the target area can serve as “a safety feature” to block errant shots (See column 3, lines 45-50). The proposed modification is considered to have a reasonable expectation of success since Wengert contemplates the use of targets in the alternative embodiment’s column 8, lines 21-42. Regarding the claimed positioning of the target area, it is noted Kwik teaches wherein the target area is positioned near “rectangular base 14” (column 2, lines 21-32), wherein base 14 comprises holes 16, wherein players attempt to hit their golf ball into  the holes (column 4, lines 30-44). Moreover, Kwik further teaches wherein a “guide putter 36” is used in conjunction with club 36 to putt the ball holes 16 on base 14 (column 4, lines 14-26). As such, the base 14 is reasonably construed as a putting surface, which target area wall 44 is positioned near (Fig. 2). Additionally, one ordinary skill in the art would have found it obvious position the target area of Kwik near the putting green 30 of Wengert to enable the rebound of the ball toward the putting surface as taught by Kwik.  If the target is not placed near the putting green, game play is slowed and the potential for lost balls is increased. By placing both the putting green and target near each other, the player is able to shoot the shooting device towards the vicinity of both in one attempt. 
Wengert teaches wherein shooting device 1 is an air cannon and shoots the ball 9 (column 7, lines 8-30 – “compressed air” within canister 22; column 8, lines 21-42), but does not teach wherein the tee area includes a shooting shack and the shooting device is mounted to a shooting counter as claimed.  However, Fernandez et al., directed to shooting amusement games, teaches the following features to be known in the art: providing a shooting stand 22 that See also claim 3: “wherein the paintgun mount comprises means for limiting a rotation of a paintgun mounted thereon to a predetermined angular range”). Hence, at the time of applicant’s effective filing, one ordinary skilled in the art would have found it obvious to incorporate the shooting device mount and rotational limiting means of Fernandez et al. into the shooting game of Wengert. The motivation to combine is to “ensure safety” of the patrons in the vicinity outside the target area (column 3, line 30 of Fernandez et al.). The proposed combination is considered to have a reasonable expectation of success since Wengert instructs to shoot the shooting device 1 toward the green (column 3, lines 5-7).
Lastly, the shooting stand 22 is not necessarily a shack as required by claim 1, and therefore Wengert as modified by Fernandez fail to teach a shooting shack as claimed. However, examiner cites to Eddins for its teaching of a shooting device 10 mount 12 mounted to a shooting counter (i.e. “horizontal support surface”, “support table”, “window sill”  or “table top” - paragraphs [0026], [0028]) of a shooting shack (i.e. “shelter”, “blind” – paragraph [0011], [0019]). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to house the features of Wengert and Fernandez within a shooting shack as taught by Eddins. The motivation to add the shooting shack is to protect the shooters from errant balls and provide shelter from unwanted environmental elements like rain, excessive sun, freezing temperatures, etc. 
As per claims 2-3, secondary reference Kwik teaches wherein the target area includes a wall 48, wherein a ball 32 is launched toward the target area (“the ball is projected against the screen” – column 3, lines 10-53; Fig. 2) using a launching device 52 (column 3, lines 55-67; column 4, lines 1-5), wherein the target area includes a target 46 that has a bullseye (“concentric circular markings” – column 3, lines 42-43; “bullseye” – column 4, lines 45-52; Fig. 2), wherein the player's score is reduced by a number when one of the one or more players hits the target (“A centre bullseye may be awarded four points (that is minus 4 strokes)” - column 4, lines 45-52; Fig. 2).  The motivation to combine is the same as stated above. 
As per claim 4, Wengert teaches wherein when one or more player's hits the vertically positioned apertures in targets 29, 36 using the ball launcher 1 (i.e. not using golf clubs to stroke into the cup), this is akin to “sinking a putt in a conventional golf game” (column 8, lines 21-40). As is known in conventional golf game, the player then moves on to the next hole after “sinking a putt”.  One ordinary skill in the art would have found it obvious to apply the same rule to bullseye hits, as it serves as reward for good launches, and keeps the players score low by not requiring additional strokes. Kwik teaches this rewarding -“A centre bullseye may be awarded four points (that is minus 4 strokes)” - column 4, lines 45-52. To summarize, the combination of references, in view of what would have been obvious to one ordinary skilled in the art, is considered to teach wherein: when a player hits the bullseye target (taught by Kwik) the player is allowed to move on to the next hole without using one or more golf clubs to stroke the ball into the cup (taught by Wengert in alternative embodiments of Fig.’s 8-9).  The motivation to combine is the same as stated above. 
In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim. See MPEP 2114). The motivation to combine is the same as stated above. 
As per claim 14, Kwik teaches wherein the wall 48 and target 44 are made of the same material. However, the angle of the wall 48 is different from the angle of the target 48 (Fig. 2, column 3, lines 45-47). As such, a different ricochet effect on the ball is achieved. The motivation to combine is the same as stated above. Again, as stated above, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim. See MPEP 2114.

Claim Objections
6.	Claim 4 is objected to because of the following informalities: “wherein when one or more player's hits the bullseye the player allowed to move on to the next hole without using one or more golf clubs to stroke the ball into the cup” is grammatically incorrect.  Appropriate correction is required.

Response to Arguments
7.	Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711